DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an RCE on 23 November thereby gaining entry of the After Final Amendments on 17 November 2021 in which
independent claims 16, 22, and 23 were amended to successfully distinguish over the prior art; and
independent claims 16, 22, and 23 were amended to successfully overcome the 35 USC 112(b) rejection.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 17 November 2021, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claims 16-20 and 22-23 has been withdrawn. 
Allowable Subject Matter
Claims 16-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sung (US-20170171561 A1) is the closest prior art and was applied in the Final Office Action under 35 USC 102 to reject the independent claims and under 35 USC 103 in combination with, for example, Seregin (US 2013/0188715 A1) to reject some of the dependent claims while other art was used for the remainder of the dependent claims.

determining an intra prediction mode of a current block {see abstract, [0019], [00], and Figs. discussing/showing determining an intra prediction mode of a current block via prediction mode confirming unit 310, Fig. 4, [0048], [0097], [0107], claim 1};
deriving a reference sample for intra prediction of the current block {see paragraphs [0010]-[0012], [0019], Fig. 9, [0074]-[0083]}; and performing intra prediction of the current block based on the intra prediction mode and the reference sample {see Figs. 5A-5B, [0050]-[0053]}, wherein, under the intra prediction mode of the a vertical direction, a prediction sample resultant from the intra prediction is corrected by using differential information of neighboring samples, the differential information representing a difference between a left reference sample having the same y-coordinate as the prediction sample and a top-left reference sample {see Figs. 5A-5B and [0053]-[0055], claims 2 and 6 discussing the vertical prediction mode (intra prediction mode of the vertical direction) in which the prediction sample is corrected (filtered) using differential information of neighboring samples, the differential information representing a difference between left reference sample (I, J, K, L) having the same y-coordinate as top-left pixel M};, and wherein the number of columns, in which prediction samples substantially to be corrected are included, is varied according to a size of the current block {the current block size is mainly discussed in terms of 4x4 but is also disclosed as being variable as per [0075]-[0076], [0083] including 8x8, 16x16, and 32x32 block sizes.  Because the correction/filtering disclosed in Figs. 5A-5B and [0053]-[0055], claims 2 and 6 is being 
Nevertheless, neither Sung nor the other art of record discloses or fairly suggests
wherein under the intra prediction mode of a directional mode that has an index greater than the vertical mode, a prediction sample included in the first region in the current block is corrected by using a third left neighboring sample, and a selection of the third left neighboring sample from the left neighboring samples is de pendent on the intra prediction mode of the current block,
wherein, under the intra prediction mode of the directional mode that has the index greater than the vertical mode, a corrected prediction sample is generated by a weighted sum of the prediction sample included in the first region and the third left neighboring sample,
wherein a first weight applied to the prediction sample and a second weight applied to the third left neighboring sample are determined based on both a position of the prediction sample and a variable derived based on a prediction angle of the directional mode, 
in combination with 
wherein, in response to a determination that the intra prediction mode is one of pre-defined directional prediction mode, prediction samples included in a first region in the current block are output with a correction based on at least one neighboring sample adjacent to the current block, and prediction samples outside the first region in the current block are output as they are,

wherein a first weight applied to the prediction sample and a second weight applied to the third left neighboring sample are determined based on both a position of the prediction sample and a variable derived based on a prediction angle of the directional mode, 
wherein the first region comprises a plurality of columns of the current block and the number of the is varied according to a size of the current block and as further recited in amended independent claim 16.
Independent claims 22 and 23 recite language parallel to that found in claim 16 and are allowable for the same reasons as above.  Claims 17-20 and 24 are allowable due to their dependency upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486